Citation Nr: 1619032	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine (lumbar spine disability) prior to May 7, 2014 and in excess of 40 percent thereafter.  

2.  Entitlement to service connection for a dental disorder due to trauma for compensation purposes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2010, the Veteran presented testimony on the issues on appeal during a Board hearing at the RO before Veterans Law Judge Kennedy.  An additional Board videoconference hearing was held before Veterans Law Judge Pappas in September 2015.  Transcripts of both hearings are associated with the claims file.

As indicated, the Veteran testified at two hearings before two different Veterans Law Judges.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. 
§ 7102(a); 38 C.F.R. § 19.3.  Accordingly, the Veteran was provided the option to have an additional hearing before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a March 2016 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.

In January 2011, the Board remanded the Veteran's lumbar spine disability and dental disorder claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran was previously represented in this appeal by Veterans of Foreign Wars of the United States.  However, the Veteran subsequently submitted a VA Form 21-22 dated July 2013 appointing Blind Veterans Association as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by Veterans of Foreign Wars of the United States in this case, and he is currently represented by Blind Veterans Association as indicated above. 

The Board also notes that a July 2015 rating decision granted the Veteran service connection for right and left lower extremity radiculopathy associated with the lumbar spine disability and assigned 10 percent evaluations effective April 29, 2005.  As evidenced by the claims folder, the Veteran did not express disagreement with either the assigned disability ratings or effective dates.  Indeed, at the September 2015 Board hearing, the Veteran's representative indicated those issues are not on appeal.  See the September 2015 Board hearing transcript, page 11.  Accordingly, those issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

Additionally, in the July 2015 rating decision, the RO increased the disability evaluation for the service-connected lumbar spine disability from 10 percent to 40 percent disabling with an effective date of May 7, 2014.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that in the above-referenced August 2006 rating decision as well as the July 2008 statement of the case, the RO informed the Veteran that a claim of entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment was referred to the VA Medical Center in Danville, Illinois for adjudication.  However, a review of the claims folder reveals that this claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's dental trauma was not manifested by the loss of substance of the maxilla or mandible due to trauma or osteomyelitis during his period of active service.

2.  Prior to May 7, 2014, the Veteran's lumbar spine disability was manifested by pain, flare-ups, and limitation of forward flexion of the thoracolumbar spine between 30 and 60 degrees; neither favorable nor unfavorable ankylosis of the thoracolumbar spine has been shown.
3.  From May 7, 2014, the Veteran's service-connected lumbar spine disability is manifested by pain, flare-ups, and limitation of motion; unfavorable ankylosis of the thoracolumbar spine is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder due to trauma for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

2.  Prior to May 7, 2014, the criteria for an initial 20 percent disability rating, but no greater, for the Veteran's service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

3.  From May 7, 2014, the criteria for an evaluation greater than 40 percent for the Veteran's service-connected lumbar spine disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a dental disorder due to trauma for compensation purposes as well as entitlement to an increased disability rating for his service-connected lumbar spine disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall consideration

As was alluded to in the Introduction, the Board remanded the Veteran's claims in January 2011.  In essence, the Board instructed the AOJ to obtain outstanding Social Security Administration (SSA) and private treatment records as well as schedule the Veteran for VA examinations for his dental disorder and lumbar spine disability.  A review of the claims folder shows that the Veteran was subsequently afforded a VA examination for these disabilities in July 2014 and report of the examinations were associated with his claims folder.  Also, the Veteran's SSA records have been associated with the record, and as discussed in detail below, the AOJ attempted to obtain outstanding private treatment records.  Thereafter, the claims were readjudicated via a July 2015 supplemental statement of the case (SSOC).

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters mailed to the Veteran in February and March 2006, VA satisfied this duty.

The Board notes that the claims for initial increased disability ratings for a lumbar spine disability is a downstream issue from the August 2006 rating decision which initially established service connection for this disability and assigned the initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for a lumbar spine disability, such noncompliance is deemed to be non-prejudicial to this specific claim.
  
VA also has a duty to assist a claimant in the development of his claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, Social Security Administration (SSA) records, and postservice VA and private treatment records.  

As noted above, the Veteran also was afforded hearings before Veterans Law Judge Kennedy and Veterans Law Judge Pappas during which he presented oral argument in support of his service connection and increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judges fully explained the issues on appeal during the hearings and specifically discussed the Veteran's dental disorder and lumbar spine symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to severity of these disabilities as well as the Veteran's in-service dental trauma.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As discussed in the January 2011 Board remand, the Veteran reported during the April 2010 Board hearing that he was treated recently by his dentist, Dr. J.H..  However, those records were not associated with the claims folder.  As such, the RO contacted the Veteran via a letter dated June 2012 requesting that the Veteran either provide the outstanding records or provide a signed and dated VA Form 21-4142 medical authorization form which was enclosed in order for the RO to obtain the outstanding treatment records.  However, as evidenced by the claims folder, the Veteran did not provide any treatment records from Dr. J.H. in response to the June 2012 letter, and did not provide a completed medical authorization form.    

Although the absence of private treatment records from Dr. J.H. is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his dental disorder claim by providing the completed VA medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that the RO made a sufficient attempt to locate the private treatment records.  

The Veteran was afforded a VA examination in July 2014 for his dental disorder and was afforded VA examinations for his lumbar spine disability in July 2006 and July 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's lumbar spine disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As discussed above, he was afforded hearings before two of the undersigned Veterans Law Judges.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a dental disorder due to trauma for compensation purposes as well as entitlement to an initial increased disability rating for a lumbar spine disability.

Service connection for a dental disorder for compensation purposes

The Veteran contends that he has a dental condition related to a dental injury in service.  More specifically, he reported that while playing football with other soldiers, he was it on his mouth which caused a tooth to break.  He then stated that the tooth was subsequently removed and a fixed bridge was placed which he lost 25 years later.  See, e.g., the September 2015 Board hearing transcript, pgs. 16-17.  He also claims that he was hit in the jaw another time which caused popping and clicking in his right temporomandibular joint.

Dental service treatment records dated January 1983 include entries reflecting trauma to the front of the mouth and a tooth extraction.  Also, the records reflect the placement of a fixture from teeth numbers 7 to 9 in June 1983.  Although there is no record of the specific injury to the teeth, given the available evidence which is consistent with the Veteran's current statements, the Board will resolve the benefit of the doubt in the Veteran's favor and find him credible regarding his reported in -service dental injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's dental condition is not a "chronic disease" listed under 38 C.F.R. 
 § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. 
 § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

As discussed above, the AOJ has not adjudicated the issue of entitlement to service connection for a dental disorder due to trauma for the purpose of receiving dental treatment.  As such, that issue is not before the Board for consideration and has been referred to the AOJ for appropriate action. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity. 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. 

The Veteran was afforded a VA dental examination in July 2014.  The examiner noted that the claims file, to include dental service treatment records, had been reviewed.  The examiner also noted the Veteran's in-service dental trauma which included removal of tooth number 8 as well as the placement of the fixed partial denture on teeth numbers 7 to 9.  He further documented the Veteran's report of being hit in the jaw which resulted in popping and clicking in the temporomandibular joint.  

Upon physical examination, the examiner confirmed the removal of tooth number 8 which was consistent with the Veteran's reported in-service injury.  However, the examiner indicated that there was no loss of bone of the maxilla or mandible not due to edentulous atrophy or periodontal disease.  There was no loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity.  The masticatory surfaces were able to be restored by suitable prosthesis.  There was no evidence of osteoradionecrosis or osteomyelitis.  Moreover, tooth loss was not due to loss of substance of body of maxilla or mandible without loss of continuity.  The examiner also stated that there was no pain or loss of range of motion in either temporomandibular joint, although there was slight crepitus on the right side.  As such, the examiner determined that there was no basis for any temporomandibular joint claim based on the physical examination and review of the dental records.  The examiner did not document any other significant diagnostic test findings and/or results.  

The Board finds that the July 2014 VA examination report is of great probative value as it was based on examination of the Veteran and consideration of his medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that there are no findings contrary to the VA examination report.    

The Board finds that, despite the Veteran's loss of tooth number 8 during service, the record does not show that he sustained any damage to his maxilla or mandible, or suffered any other impairment involving the mandible, ramus, or maxilla, during service.  While the July 2014 VA examiner noted slight crepitus on the right side of the temporomandibular joint, there were no findings of pain or loss of range of motion in either temporomandibular joint.  

As to the Veteran's statements that his dental condition is related to service, the Veteran is competent to testify to his symptoms and what happened in service, as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson,451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Veteran, as a lay person, is not shown to have the medical training or expertise to provide a complex medical opinion with regard to the claimed dental disorder and Board finds that the lay assertions in that regard are of minimal probative value and outweighed by the objective evidence which is absent a finding of such.

For these reasons, the Board finds that the claim for service connection for a dental disorder due to trauma, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Higher evaluation for lumbar spine disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 [lumbosacral strain].  

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  See, e.g., the July 2014 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Staged ratings are currently in effect for the Veteran's lumbar spine disability: the disability has been rated as 10 percent disabling prior to May 7, 2014 and 40 percent thereafter.  Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The Veteran was afforded a VA examination in July 2006.  He complained of persistent and sharp back pain that was precipitated by bending, prolonged standing, or walking.  He could not stand on hard floors or concrete.  He also had flare-ups that lasted about 10 minutes in duration and were alleviated by sitting and relaxing.  He used ibuprofen and Tylenol for treatment.  He also reported difficulty sleeping in a normal bed, although he slept in a recliner with his legs elevated.  He was able to do normal house chores, cook, and take showers on his own.  He had no associated symptoms of weight loss, fever, malaise, or dizziness.  He did not use a crutch, walker, or brace, although he used a walking stick.  He was able to walk up to a block.  

Upon examination, the VA examiner reported that the Veteran's gait and posture were normal.  The Veteran also had normal curvature of the spine.  Range of motion testing revealed forward flexion to 65 degrees with pain at 40 degrees, extension to 15 degrees with pain, right side bending to 30 degrees, left side bending to 30 degrees, right lateral rotation to 15 degrees with pain, and left lateral rotation to 30 degrees.  There was no change with passive or active flexion or extension.  On repeat range of motion, the Veteran complained of pain on forward flexion, extension, and right lateral rotation.  There was no lack of endurance, incoordination, or weakness.  The examiner noted that the Veteran was able to sit and tie his shoes without difficulty.  The examiner documented a November 2005 MRI that showed facet arthropathy from L3 to S1, with no significant spinal stenosis or asymmetric disc herniation.  There were mild degrees of disc bulging at L4-L5 and L5-S1 levels.  The examiner diagnosed the Veteran with mild degenerative joint disease of the spine.

The Veteran was provided another VA examination in July 2014.  He continued his complaints of low back pain and noted epidural injections several times over the past few years for treatment.  He reported daily pain, stiffness, and decreased range of motion.  He also reported flare-ups that were aggravated by prolonged walking, standing, bending, lifting, repetitive movements, driving/ride in a car for long periods of time, and weather changes.  The flare-ups were alleviated by lying down, elevating his feet, taking medication, and using ice and heat.  The Veteran used a cane constantly and used orthotics on a regular basis.   

Upon examination, the VA examiner recorded range of motion testing of forward flexion to 15 degrees with pain at 10 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 10 degrees with pain at 10 degrees, and right and left lateral rotation to 20 degrees with pain at 20 degrees.  The Veteran was able to perform additional range of motion testing with no additional loss of motion.  The examiner reported functional loss of the thoracolumbar spine which included less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner also noted midline thoracic and spine pain as well as bilateral sacroiliac joint pain.  The Veteran had muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 4/5 in the hips and knees, but was 5/5 for right and left ankle plantar flexion and dorsiflexion as well as for great toe extension.  The examiner specifically reported that the Veteran did not have ankylosis of the spine.  The examiner also documented a 2012 MRI which revealed impressions of diffuse prominence of epidural fat throughout the lower lumbosacral spine which contributed to various degrees of central canal narrowing, greatest at L5/S1; degenerative changes at multiple levels, greatest at L5/S1; and degenerative changes at L4/L5 and L5/S1 levels.  With respect to the Veteran's reported flare-ups, the examiner noted that the Veteran had an additional limitation of zero to 5 degrees of flexion and 5 degrees of extension due to the increased pain.  Lateral bending and rotation in both directions are additionally limited from zero to 10 degrees.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  

The Board notes that the Veteran submitted a Disability Benefits Questionnaire (DBQ) in May 2014 from D.G., M.D.  At that time, the Veteran reported daily pain that lasted 3 hours as well as decreased range of motion which limited his walking, standing, bending, and lifting.  He did not report flare-ups.  He used a cane regularly for ambulation.  Range of motion testing revealed forward flexion to 10 degrees with pain at 10 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 10 degrees with pain at 10 degrees, and right and left lateral rotation with pain at 25 degrees.  The Veteran was not able to perform repetitive testing due to pain.  Dr. D.G. documented functional loss manifested by less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  He also noted low back pain when touched as well as abnormal gait.  Muscle strength testing was 5/5 in the right hip and right knee, 4/5 in the left hip and left knee, and 5/5 for right and left ankle plantar flexion and dorsiflexion as well as great toe extension.  Dr. D.G. diagnosed the Veteran with degenerative joint disease of the lumbosacral spine.

VA treatment records also document treatment for the Veteran's lumbar spine disability.  Specifically, a November 2005 VA treatment record noted use of acupuncture therapy for the lumbar spine.  A September 2005 X-ray revealed mild arthritic changes.  A March 2006 physical therapy treatment record documents his complaints of low back pain which was throbbing, sensitive, and intermittent.  He was able to bend to the point where his middle finger was 5.5 inches from the floor, and side bending to where his middle finger was 20 inches from the floor on the right side and 18 inches on the left side.  His gait was steady with use of a cane.  He continued to report back pain in September and December 2006 evaluations.  October and November 2007 treatment records indicated range of motion within normal limits as well as tenderness over the lumbosacral joint as well as use of acupuncture for treatment.  A June 2009 treatment record documented his use of a cane for ambulation and his walking for exercise.  A September 2009 treatment record noted epidural injections for treatment and range of motion within normal limits.  A treatment record dated January 2010 noted a December 2008 MRI which revealed moderate spinal stenosis at L4-L5.  Range of motion at that time was within normal limits.  The Veteran also reported in a January 2010 evaluation that he was able to sleep and move without pain.  He complained of low back pain during evaluations in January 2012.  A January 2013 evaluation indicates he was able to ambulate without difficulty, although he reported aggravation of pain with long periods of walking.  Further, during evaluation in January 2015, he reported that standing, sitting, walking, and almost all activity increased his pain.  The treating chiropractor noted restricted range of motion in all ranges, in particular extension as well as acupuncture treatment.  

Additionally, the Board notes that private treatment records from the Decatur Memorial Hospital dated in 2014 document the Veteran's treatment for back pain, impaired range of motion, joint mobility, muscle performance, and activity tolerances.  The Veteran used therapeutic exercises as well as aquatic therapy for treatment.  A November 2014 treatment record documented forward flexion to 18.5 inches, extension to 5 degrees, right rotation limited 30 percent, left rotation limited 8 percent, right sidebending to 23 inches, and left sidebending to 24 inches.  Range of motion testing dated June 2015 revealed forward flexion to 11.25 inches from the floor, extension to 10 degrees, right rotation to 5 degrees, left rotation to 8 degrees, right sidebending to 26 inches, and left sidebending to 23 inches.              

The Board also notes that the Veteran testified as to the severity of his lumbar spine disability at the April 2010 and September 2015 Board hearings.  In particular, at the April 2010 Board hearing, the Veteran continued his report of low back pain as well as use of medication for treatment.  He also reported stiffness and difficulty sitting down and standing up.  He used a heating pad for treatment as well as steroid injections.  At the September 2015 Board hearing, he noted use of medication for treatment of the back pain and difficulty getting out of bed due to the constant back pain.  

Prior to May 7, 2014, the Board notes that, as discussed above, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally, in evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.

The Board finds that the objective clinical findings of record document functional loss and limitation of motion due to the Veteran's lumbar spine disability sufficient to warrant a 20 percent disability rating prior to May 7, 2014.  In particular, the July 2006 VA examination indicated that objective evidence of painful motion on forward flexion began at 40 degrees.  As indicated above, a 20 percent rating is warranted when forward flexion of the lumbar spine is greater than 30 degrees but not greater than 60 degrees.  Moreover, the VA examiner indicated functional loss and impairment of the lumbar spine on testing which consisted of pain, flare-ups as well as difficulty bending, standing, and walking.  Although the Board notes VA treatment records dated during this period noted range of motion with normal limits, these reports did not document when pain started.  Therefore, based on the findings of forward flexion and functional loss as well as the Court's holding in DeLuca, the Board finds that a 20 percent disability rating is warranted for the Veteran's lumbar spine disability prior to May 7, 2014.  

The Board further notes that a disability rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  As discussed above, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In this regard, the Board finds that the competent and probative evidence of record does not indicate functional loss attributed to the Veteran's low back complaints sufficient for a higher disability rating.  Specifically, the July 2006 VA examiner indicated that the Veteran was able to perform repetitive-use testing and there were no findings of additional limitation in range of motion.  Also, as discussed above, even with consideration of pain, the Veteran was able to maintain forward flexion to 40 degrees.  There are no competent and probative findings contrary to that of the VA examiner.  

With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the period prior to May 7, 2014.  

The Board is therefore unable to identify any clinical findings that would warrant a disability rating in excess of 20 percent under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2015).

With regard to the period from May 7, 2014, the Board record reflects that the Veteran has complained of low back pain throughout this period.  However, as discussed above, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 50 percent disability rating.  With respect to unfavorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists from May 7, 2014.  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile during this period.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout this period.  As such, a 50 percent disability rating of the Veteran's low back is not warranted from May 7, 2014.

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 for the period from May 7, 2014.  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his pain and flare-ups.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints, to include flare-ups, to warrant an increased disability rating.  Specifically, the May 2014 DBQ examination documented forward flexion to 10 degrees with pain at 10 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 10 degrees with pain at 10 degrees, and right and left lateral rotation with pain at 25 degrees.  Although the Veteran was not able to perform repetitive testing due to pain, he was able to perform such during the July 2014 VA examination with no additional loss of motion.  At that time, forward flexion to 15 degrees with pain at 10 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 10 degrees with pain at 10 degrees, and right and left lateral rotation to 20 degrees with pain at 20 degrees.  Notably, the examiner further noted that during a flare-up, the Veteran would have an additional limitation of zero to 5 degrees of flexion and 5 degrees of extension due to the increased pain and that lateral bending and rotation in both directions are additionally limited from zero to 10 degrees.  The examiner also noted the absence of ankylosis.  Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45.  The current 40 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected lumbar spine disability from May 7, 2014.  See 38 C.F.R. §§ 4.41, 4.10 (2015).  

The Board notes that the Veteran has asserted that he requires bed rest due to the lumbar spine disability.  Indeed, the July 2014 VA examiner reported that the Veteran had incapacitating episodes over the past 12 months having a total duration of at least 2 weeks but less than 4 weeks.  Crucially, there is no evidence that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months such that a higher 40 percent evaluation is warranted prior to May 7, 2014.  Also, there is no evidence that the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months such that a higher 60 percent evaluation is warranted from May 7, 2014.  As a result of the foregoing, the Board finds that a higher rating under the alternative ratings formula for intervertebral disc disease is not warranted for any period on appeal.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

As discussed above, a July 2015 rating decision granted the Veteran service connection for right and left lower extremity radiculopathy associated with the lumbar spine disability and assigned 10 percent evaluations effective April 29, 2005.  As evidenced by the claims folder, the Veteran did not express disagreement with the assigned disability ratings.  Therefore, those issue are not for appellate consideration.  Additionally, the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed.  

The Board further notes that although the Veteran has been diagnosed with degenerative arthritis of the spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015) [the evaluation of the same disability under various diagnoses is to be avoided].

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  
In that regard, during the appellate time period the Veteran's lumbar spine disability symptoms are primarily limitation of motion and pain.  These are the types of symptoms contemplated in the current 20 percent and 40 percent ratings for the lumbar spine disability under Diagnostic Code 5237.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for his lumbar spine disability.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected lumbar spine disability combined with his other service-connected disabilities which include right and left lower extremity radiculopathy, hypertension, and pseudofolliculitis barbae result in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his lumbar spine disability has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.


ORDER

Entitlement to service connection for a dental disorder due to trauma for compensation purposes is denied.

Prior to May 7, 2014, entitlement to an initial 20 percent evaluation for service-connected lumbar spine disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From May 7, 2014, entitlement to an evaluation in excess of 40 percent for  service-connected lumbar spine disability is denied.  


REMAND

Finally, at the September 2015 Board hearing, the Veteran indicated that his lumbar spine disability caused him to stop working, and indeed, the record indicates that the Veteran is currently unemployed.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised in the context of his increased rating claim; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. Thereafter, schedule the Veteran for a VA medical examination by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include degenerative joint disease of the lumbosacral spine, right lower extremity radiculopathy, left lower extremity radiculopathy, hypertension, and pseudofolliculitis barbae.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner must also address the Veteran's ability to obtain substantial gainful employment given his level of education and the type of employment he would be able to obtain.

A full and complete rationale for any opinions expressed is required.

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then adjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













(CONTINUED ON NEXT PAGE)
This claim must be aff
orded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________         _________________________________
               M. A. Pappas		            S. L. Kennedy
Veterans Law Judge, Board of Veterans'              Veterans Law Judge, Board of 
                        Appeals		            Veterans' Appeals



_______________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


